Can the lord, in this case, enter without a presentment by the homage?
Hitcham. The presentment is to notify the lord, not to entitle him. He may take notice if he pleases.
DODERIDGE, J. If tenant commits waste and repairs, can the lord enter?
Hitcham. It was once a forfeiture and remains so. It is not like waste at common law. For there, if he repaired before the jury had view, it was well enough; and if the condition was that the tenant should not commit waste, and he committed waste and repaired, the reversioner could not enter.